Filed 2/25/21 P. v. Hail CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
     Plaintiff and Respondent,
 v.                                                                     A156418

 WILLIAM EDWARD HAIL III,                                               (Sonoma County Super.
     Defendant and Appellant.                                            Ct. No. SCR695503)


         Defendant William Edward Hail III appeals from his judgment of
conviction on six counts of financial crimes related to his contracting to
perform home improvement work for two elderly residents of Petaluma,
California, under which his victims paid him hundreds of thousands of
dollars for work he either did not perform or complete, and for which he often
lacked licenses and/or permits. Hail argues that the trial court improperly
imposed a one-year aggravated white collar enhancement sentence under
Penal Code section 186.111 because section 186.11 incorporates sentencing
terms for another statute, section 12022.6, that had been repealed under its
own sunset clause by the time of his sentencing. He further argues that the
court issued protective orders against him that are not authorized by statute.
We reject Hail’s claim regarding section 186.11 based on case law which holds


        All statutory references are to the Penal Code unless otherwise
         1

indicated.
                                                               1
that the Legislature did not intend by its repeal of section 12022.6 to
eliminate punishment for acts committed during the time that statute was in
effect, but agree, as do the People, that the protective orders were
unauthorized and must be stricken.
                                BACKGROUND
      Our resolution of Hail’s appellate claims requires only a brief summary
of the proceedings below. In November 2018, the Sonoma County District
Attorney filed a first amended information charging Hail with two counts of
felony theft from an elder (§ 368, subd. (d); counts one and four); two counts
of felony diversion of construction funds (§ 484b; counts two and five);
misdemeanor elder abuse (§ 368, subd. (c); count three); and perjury by
declaration related to a mechanic’s lien (§ 118; count six). The information
alleged an aggravated white collar crime enhancement for five of the counts.
(§ 186.11, subd. (a)(3)). A jury trial followed.
      The charges stemmed from Hail’s alleged criminal conduct, with co-
defendant Douglas Jensen, who is not a party to this appeal, victimizing two
elderly Petaluma, California residents, Jane Doe and John Doe, who were
close friends of each other and in their 80s at the time (collectively, the Does).
Hail and Jensen befriended the Does and, starting in 2012, Hail contracted
with them to perform work on their homes, beginning mainly with the
installation of solar panels and extending beyond that task over time.
      At trial, the prosecution presented evidence that, among other things,
the Does paid Hail hundreds of thousands of dollars up front for contracted
work and, later, for work under numerous change orders, but Hail did not
perform much of the work, and was not licensed to perform and/or did not
obtain necessary permits for much of it. The Does not only paid up front for




                                         2
work that was not later performed, but also paid more than the value of the
work described in the contracts.
      Jane Doe testified at trial that from December 2012 to the summer of
2015 she gave Hail close to $350,000, much of it up front for work contracted
for, and also including money for a business loan that Hail did not repay. An
expert testified that Jane Doe paid Hail over $264,000 for contracted work.
The expert estimated the value of the work Hail actually did was $88,455.90,
making the total amount Jane Doe was overcharged under the contracts
$176,125.95.
      John Doe passed away before trial. His preliminary hearing testimony
was read into the record at trial. An expert testified at trial that John Doe
paid Hail a total of $235,826.24 for work contracted for, and that the
estimated value of the work Hail actually did was $41,257.27. Therefore, the
total amount John Doe was overcharged under the contracts was
$197,568.97.
      An expert in forensic accounting determined that John Doe and Jane
Doe paid Hail a total of $703,507.98. Hail gave $122,936.03 to Jensen and
kept $580,571.95 for himself. The expert saw a pattern where a deposit from
one of the Does to Hail’s business bank account occurred when the account
was close to zero or had a negative balance. Hail used the money largely for
his personal expenses, including automobile, food and travel.
      In 2015, Hail filed a mechanic’s lien against Jane Doe’s home, signed by
Hail and Jensen, asserting under penalty of perjury that Jane Doe owed him
in excess of $25,000. An expert testified that the lien was deficient because it
was filed by Jensen Construction rather than Hail, who was the prime
contractor on the subject contracts, and related to partially finished or
undone work. Further, Hail’s contracting licenses had expired when he filed


                                       3
the lien. The expert also testified that a lien was inappropriate for work that
had been already been paid for in full.
      Hail denied the contentions that he had acted in bad faith or did not
intend to complete the work contracted for, contested the amount of work he
had completed under the subject contracts, and claimed that Jane Doe still
owed him $21,500. He admitted signing a mechanic’s lien under penalty of
perjury in which he stated that Jane Doe owed him $26,500.
      In December 2018, the jury found Hail guilty on all six counts and
found the aggravated white collar enhancements to be true. The trial court
subsequently sentenced Hail to a total of six years in prison, comprised of an
upper term of four years for count one (felony theft from an elder), a
consecutive term of one year for count four (also felony theft from an elder),
and a consecutive one year term for an aggravated white collar enhancement.
The court also imposed a six-month concurrent term for count three
(misdemeanor elder abuse) and a four-year concurrent term for count six
(perjury by declaration related to a mechanic’s lien). The court stayed
sentences for the remaining counts under section 654, awarded Hail 124 days
of custody credits and imposed fines and fees.
                                DISCUSSION
                                          I.
    The Court Did Not Err in Imposing an Enhancement Sentence
                       Under Section 186.11.
      As we have indicated, the trial court’s sentencing included a
consecutive one-year sentence for an aggravated white collar enhancement
under section 186.11, subdivision (a)(3). Section 186.11, subdivision (a)(3)
incorporates the sentencing terms stated in former section 12022.6, which
was repealed by its own sunset clause as of January 1, 2018, before Hail’s
trial but after he committed his criminal acts. Hail argues that, because

                                          4
section 12022.6 was no longer in effect at the time of his sentencing, “no way
existed for the trial court to prescribe punishment for his conduct to the
extent it fell within the provisions of section 186.11, subdivision (a)(3). Thus,
the aggravation of [Hail’s] sentence with an enhancement within the
meaning of section 186.11, subdivision (a)(3), resulted in a partially
unauthorized judgment. That enhancement cannot stand.” The People
disagree, and contend that because Hail’s criminal conduct, which occurred
from 2012 to 2015, predated the 2018 expiration of section 12022.6 under its
sunset clause, the enhancement applied to his sentence is appropriate. We
agree with the People.
      Section 186.11, subdivision (a)(3) provides: “(3) If the pattern of related
felony conduct involves the taking of, or results in the loss by another person
or entity of, more than one hundred thousand dollars ($100,000), but not
more than five hundred thousand dollars ($500,000), the additional term of
punishment shall be the term specified in paragraph (1) or (2) of subdivision
(a) of Section 12022.6.” (Italics added.)
      The previous version of section 12022.6 relevant to this appeal became
effective on January 1, 2012. (2010 Stats., ch. 711, Digest.) At the time that
Hail committed the offenses, its subdivisions (a)(1) and (a)(2) provided: “(1)
If the loss exceeds sixty-five thousand dollars ($65,000), the court, in addition
and consecutive to the punishment prescribed for the felony or attempted
felony of which the defendant has been convicted, shall impose an additional
term of one year[; and] [¶] (2) If the loss exceeds two hundred thousand
dollars ($200,000), the court, in addition and consecutive to the punishment
prescribed for the felony or attempted felony of which the defendant has been
convicted, shall impose an additional term of two years.” (Stats. 2010,
ch. 711, § 5.)


                                        5
      However, at the time Hail was convicted, section 12022.6 had been
repealed by its own terms. This former section 12022.6 contained a “sunset
clause.” (People v. Medeiros (2020) 46 Cal.App.5th 1142, 1147 (Medeiros)),
Subdivision (f) provided: “It is the intent of the Legislature that the
provisions of this section be reviewed within 10 years to consider the effects
of inflation on the additional terms imposed. For that reason, this section
shall remain in effect only until January 1, 2018, and as of that date is
repealed unless a later enacted statute, which is enacted before January 1,
2018, deletes or extends that date.” (Stats. 2010, ch. 711, § 5.) As a result of
this subdivision, when the Legislature did not enact a successor statute by
January 1, 2018, section 12022.6 was effectively repealed. To date, the
Legislature has not enacted a successor statute. However, section 186.11 was
and is in effect and continues to call for the additional punishment specified
in section 12022.6.
      Hail acknowledges the “well established principle of statutory law that,
where a statute adopts by specific reference the provisions of another statute,
regulation, or ordinance, such provisions are incorporated in the form in
which they exist at the time of the reference and not as subsequently
modified, and that the repeal of the provisions referred to does not affect the
adopting statute, in the absence of a clearly expressed intention to the
contrary.” (Palermo v. Stockton Theatres, Inc. (1948) 32 Cal.2d 53, 58-59.)
He argues nonetheless that the Legislature, when it “decriminalized the
conduct described in section 12022.6” in 2018, “must have intended to
decriminalize” the conduct described in sections 186.11, subdivision (a)(3), on
the same ground—that current inflationary pressures or the lack thereof did
not warrant continued enhanced punishment. He argues logic dictates this
result, since it would defeat the purpose of repealing section 12022.6 “when


                                        6
those same provisions remain alive in another statute that largely duplicates
the one that has since been excised from the Penal Code.”
      The People disagree. Relying heavily on In re Pedro T. (1994) 8 Cal.4th
1041 (Pedro T.), they argue that the repeal of section 12022.6 does not apply
retroactively to relieve Hail of punishment for the offenses he committed
when section 12022.6 was in effect between 2012 and 2015. In Pedro T., our
Supreme Court clarified that an express savings clause is not necessary for
the Legislature to preclude the retroactive ameliorative effect of a sunset
provision. (Id. at pp. 1048-1049.) “[W]hat is required is that the Legislature
demonstrate its intention with sufficient clarity that a reviewing court can
discern and effectuate it.” (Id. at p. 1049.)
      At issue in Pedro T. was a Vehicle Code provision, effective January 1,
1990, that increased the punishment for vehicle theft, but provided that the
lesser, pre-1990 punishment would be reinstated as of January 1, 1993,
unless the Legislature directed otherwise. (Pedro T., supra, 8 Cal.4th at
p. 1043.) The case presented “the question whether one who committed
vehicle theft during the effective period of the provision for increased
punishment, but whose conviction for that offense was not yet final as of the
‘sunset’ date of that provision, can be sentenced thereunder.” The court
“answer[ed] this question in the affirmative, and conclude[d] that In re
Estrada (1965) 63 Cal.2d 740 [(Estrada]), . . . [did] not govern this case.”
(Ibid., italics added.)
      In Estrada, our Supreme Court held that when the Legislature amends
a statute to lessen the punishment for a crime, the lighter punishment should
be imposed for a crime committed before the effective date of the amendment
if there is no saving clause in the amendment and it becomes effective before




                                        7
the defendant’s judgment of convictions becomes final. (Estrada, supra,
63 Cal.2d at p. 744.)
      The Pedro T. court, in holding that Estrada does not apply to a repeal
by sunset provision, observed that “when an amendment lessens the
punishment for a crime, one may reasonably infer the Legislature has
determined imposition of a lesser punishment on offenders thereafter will
sufficiently serve the public interest.” (Pedro T., supra, 8 Cal.4th at p. 1045.)
It distinguished that situation, addressed in Estrada, from legislative
inclusion of “a ‘sunset’ provision attached to a temporary enhancement of
penalty,” from which “the same inference cannot so readily be drawn.” (Pedro
T., at p. 1045.) “[T]he very nature of a sunset clause, as an experiment in
enhanced penalties,” the court opined, “establishes—in the absence of
evidence of a contrary legislative purpose—a legislative intent the enhanced
punishment apply to offenses committed throughout its effective period.” (Id.
at p. 1049.)
      Looking to the legislative purpose of the penalty enhancement for
vehicle theft, the Pedro T. court noted the legislative declarations that vehicle
theft was an “ ‘escalating problem . . . nurtured by the lack of any serious
deterrent to this crime’ ” and that “ ‘it is in the best interest for public safety
to enhance the penalties for the crimes of vehicle theft and receiving stolen
vehicles.’ ” (Pedro T., supra, 8 Cal.4th at p. 1046.) “Far from determining a
lesser punishment for vehicle theft would serve the public interest, the
Legislature expressly declared that increased penalties were necessary.”
(Ibid.)
      Here, the People argue that, as with the statute the Supreme Court
addressed in Pedro T., “[t]he legislative history of section 12022.6 clearly
shows the Legislature intended to impose longer prison terms on a person


                                         8
who caused property loss in excess of specified threshold amounts.” They cite
an Assembly Floor Analysis of the 2007 amendment to section 12022.6,
enacted three years prior to the version of the law in effect when Hail
committed his crimes,2 quoting the following language, which the People
have modified with the bracketed information to fit the current
circumstances: “ ‘Penal Code Section 12022.6, enacted approximately [40]
years ago on July 1, 1977, is one of California’s original determinate
sentencing enhancements. The excessive takings enhancements are
extremely important in the prosecution of “white collar” crime in California.
Without the enhancements, the penalties for theft or destruction of property
worth $2.5 million are the same as the theft of property worth $[900].’ ”
(Assem. Floor Analysis, Concurrence in Senate Amends. to Assem. Bill
No. 1705 (2007-2008 Reg. Sess.) as amended July 9, 2007 [coms. of the
author].)
      Two recent appellate courts have examined whether, after the repeal of
section 12022.6, punishment may be imposed under its provisions for
criminal conduct committed by a defendant during the period when the
statute was in effect. Both applied Pedro T. and concluded that such
punishment may be imposed. Our colleagues in Division One of this court
recently so held in Medeiros, supra, 46 Cal.App.5th 1142. There, the
defendant committed embezzlement and grand theft of property valued at
over $1.3 million, while section 12022.6 was in effect, but was sentenced after
that statute’s sunset clause effected the statute’s repeal. (Medeiros, at
pp. 1144, 1147.) On appeal, the defendant argued the court should strike the


      2 The 2007 legislation raised the monetary threshold amounts that
trigger the enhancements and extended the repeal date from January 1,
2008, to January 1, 2018. (See Stats. 2007, ch. 420 [Legislative Counsel’s
Digest].)
                                       9
enhancement because section 12022.6 had been repealed before he was
sentenced. (Medeiros, at p. 1147.)
      The Medeiros court explained that, under Estrada, the key is to
ascertain whether the Legislature intended the old or the new statute to
apply. (Medeiros, supra, 46 Cal.App.5th at p. 1147.) The Estrada rule, it
stated, “does not apply inevitably whenever the Legislature reduces or
eliminates punishment for a crime.” (Medeiros, at p. 1149.) A court should
not “reflexively apply a presumption” that the Legislature intended
defendants like Medeiros to benefit from the retroactive application of the
repeal of section 12022.6, but instead should ascertain the legislative intent
regarding former section 12022.6’s “sunset clause.” (Medeiros, at p. 1149.)
      The Medeiros court turned to the language and legislative history of
former section 12022.6. The court first noted that “[t]he plain language of the
statute expressly declared [in subdivision (f)] that the intent of the
Legislature in including a sunset provision [was] to allow for review of the
effects of inflation on the threshold amounts applicable to the prison term
enhancements.” (Medeiros, supra, 46 Cal.App.5th at p. 1151.) The court
concluded that it was clear from this language “that the Legislature planned
the conditional repeal as a mechanism to review the effects of inflation, not
because it determined enhancements should no longer apply for excessive
taking in 10 years.” (Ibid.) In other words, “the Legislature expressed its
intent with sufficient clarity by expressly stating the purpose of the sunset
provision was to review the threshold loss amounts of the enhancements, not
to eliminate them.” (Ibid.)
      The Medeiros court also found this conclusion was consistent with the
legislative history of section 12022.6. Most notably, the court found that “the
Legislative Counsel’s Digest . . . states: ‘This bill would state the


                                        10
Legislature’s intent that the provisions of the bill be reviewed within 10 years
to consider the effects of inflation on its provisions and that it be applied
prospectively only.’ [Citations.] The use of the singular ‘it’ appears to refer
only to ‘the bill,’ which suggests the Legislature intended that the entire bill,
including the sunset provision, would apply prospectively. Moreover, the
language regarding prospective application specifically follows a statement
regarding the purpose of the sunset clause.” (Medeiros, supra,
46 Cal.App.5th at pp. 1151-1152, fn. omitted.) After an extensive review of
other aspects of the legislative history, including of a previous version of
section 12022.6 that the court found was also consistent with the statute’s
prospective application, the court concluded that this history, “combined with
the retention of express language in the statute regarding intent to review
the threshold amounts for the effects of inflation, is persuasive evidence that
the Legislature intended the sunset provision to operate as it had in the
past—as an opportunity to review the loss thresholds, not as a permanent
repeal of the enhancements.” (Medeiros, at pp. 1152-1154.) The court held
that the text of the statute and its legislative history demonstrated with
sufficient clarity that the Legislature intended its provisions to apply to
defendants who committed their crimes before January 1, 2018. (Id. at
p. 1157.)
      In People v. Abrahamian (2020) 45 Cal.App.5th 314 (Abrahamian), the
Second Appellate District also concluded that the repeal of section 12022.6
applied on a prospective basis only. Abrahamian had been convicted of
forgery and fraud offenses resulting in victim losses in excess of $200,000.
(Abrahamian, at p. 320.) Among other things, she was sentenced to a
consecutive term of two years for an enhancement under former
section 12022.6, which had been repealed prior to her sentencing, for an


                                        11
offense she had committed when the statute was in effect. (Abrahamian, at
pp. 320-323.) She argued that because of the repeal, the sentence had to be
stricken as unauthorized by law. (Id. at p. 336.) The court concluded that
Pedro T. was “controlling authority” (Abrahamian, at p. 337) and that
Abrahamian had “failed to show that, when the sunset provision of
section 12022.6 was enacted, the Legislature did not intend to apply the
provision’s enhanced punishment to offenses committed throughout its
effective period. (See Pedro T., supra, 8 Cal.4th at p. 1048 [‘It is axiomatic
that in assessing the import of a statute, we must concern ourselves with the
Legislature’s purpose at the time of the enactment’].)” (Abrahamian, at
pp. 337-338.)
      We agree with the reasoning and holdings of Medeiros and
Abrahamian. Hail argues that Pedro T. is distinguishable from his case
because the Legislature did not entirely repeal the subject provision in that
case, merely directing that the older, lesser punishment go back into effect as
of the sunset date (Pedro T., supra, 8 Cal.4th at p. 1043), while in his case the
provision was repealed altogether. But this is a distinction without a
difference. The prospective-only repeal of the enhancement set forth in
section 12022.6 had the same effect of reducing punishment to the level it
was prior to the adoption of the enhancement. Further, this case, like
Pedro T., involves additional punishment that was repealed by way of a
sunset clause. The Pedro T. court’s reasoning, that “the very nature of a
sunset clause, as an experiment in enhanced penalties, establishes—in the
absence of evidence of a contrary legislative purpose—a legislative intent
[that] the enhanced punishment apply to offenses committed throughout its
effective period,” applies equally here. (Id. at p. 1049.)




                                        12
      Hail also argues his position is supported by People v. Rossi (1976)
18 Cal.3d 295, 298 and In re Fink (1967) 67 Cal.2d 692. However, as the
Medeiros court pointed out, Rossi is distinguishable because it did not involve
a sunset clause, and also because it did involve the decriminalization of
conduct, while Medeiros’s case (and Hail’s) did not involve the elimination of
liability for theft. (Medeiros, supra, 46 Cal.App.5th at p. 1156.) In re Fink
also did not involve a sunset clause, but, rather, simply followed Estrada in
determining that a legislative change that reduced punishment under a new
law should be applied retroactively. (In re Fink, at pp. 693-694.)
      In short, Hail’s claim that the court erred in imposing an enhancement
sentence under section 186.11 because section 12022.6 had been repealed
under its own sunset clause by the time of his sentencing lacks merit.
                                        II.
           The Court’s Protective Orders Should Be Stricken.
      At sentencing, the court, upon the prosecutor’s request, issued
protective orders regarding Jane Doe, two members of Jane Doe’s family,
Jensen and Jensen’s girlfriend under section 136.2, thereby barring Hail from
having contact with, or coming within close proximity of, these individuals.
The parties agree that these protective orders were unauthorized and should
be stricken. We agree.
      Section 136.2 authorizes a court to issue post-conviction protective
orders regarding individuals convicted of certain crimes, such as those
involving domestic violence, criminal street gang activity and sex offenses.
Specifically, section 136.2, subdivision (i)(1), states in relevant part that
“[w]hen a criminal defendant has been convicted of a crime involving
domestic violence as defined in Section 13700 or in Section 6211 of the
Family Code, a violation of subdivision (a) of Section 236.1, Section 261,


                                        13
261.5, 262, subdivision (a) of Section 266h, or subdivision (a) of Section 266i,
a violation of Section 186.22, or a crime that requires the defendant to
register pursuant to subdivision (c) of Section 290, the court, at the time of
sentencing, shall consider issuing an order restraining the defendant from
any contact with a victim of the crime.”
      Similarly, section 136.2, subdivision (i)(2), states that “[w]hen a
criminal defendant has been convicted of a crime involving domestic violence
as defined in Section 13700 or in Section 6211 of the Family Code, a violation
of Section 261, 261.5, or 262, a violation of Section 186.22, or a crime that
requires the defendant to register pursuant to subdivision (c) of Section 290,
the court, at the time of sentencing, shall consider issuing an order
restraining the defendant from any contact with a percipient witness to the
crime if it can be established by clear and convincing evidence that the
witness has been harassed, as defined in paragraph (3) of subdivision (b) of
Section 527.6 of the Code of Civil Procedure, by the defendant.”3
      Here, Hail’s convictions were for financial and fraud offenses that are
not among the post-conviction offenses referred to in section 136.2.
Therefore, the court’s protective orders were unauthorized by the statute. As
both parties acknowledge, they should be stricken. (People v. Selga, supra,
162 Cal.App.4th at p. 121.)




      3 Section 136.2 also authorizes the issuance of protective orders during
the pendency of a case, but here the court did not issue the protective orders
until sentencing. (See (§ 136.2, subd. (a)(1)(G)(i); (People v. Selga (2008)
162 Cal.App.4th 113, 118-119 [indicating certain orders are generally
“operative only during the pendency of criminal proceedings and as
prejudgment orders”].)
                                       14
                               DISPOSITION
      The judgment is affirmed. The protective orders the court issued under
section 136.2 regarding Jane Doe, two members of Jane Doe’s family, Jensen
and Jensen’s girlfriend are stricken.




                                        15
                                STEWART, J.



We concur.




RICHMAN, Acting P.J.




MILLER, J.




People v. Hail (A156418)

                           16